DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 28, 2022 has been received. Claims 18-21 and 23-38 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 and 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations “wherein an end of the flexible sleeve is folded upwards over the end of the pant leg to form a pant cuff” and “wherein a lower portion of the pant leg and the flexible sleeve are together folded upwards at least once to secure the flexible sleeve to the pant leg.” The limitations in combination are indefinite, as it is unclear whether the flexible sleeve is folded upwards twice (i.e., once for each referenced limitations), or if the flexible sleeve is only folded upwards once (i.e., each limitation describes the same fold). For purposes of examination, the Examiner will interpret the limitations as referring to two separate folds, as described in paragraph 0032 of the specification: “Although the initial cuff 24 created by cuff attachment 10 as shown in FIG. 8 can be the "final" cuff, in one embodiment, the user can further secure the cuff by folding the initial cuff 24 one or more times to form a final cuff 26 as shown in FIG. 9. The additional folding of the initial cuff 24 to form the final cuff 26 provides an added procedure to help maintain cuff 24 in place.” The Examiner suggests the following language as a potential amendment for clarifying the claim language: “wherein an end of the flexible sleeve is folded upwards over the end of the pant leg along a first fold to form a pant cuff” and “wherein a lower portion of the pant leg and the flexible sleeve are together folded upwards along an additional second fold to secure the flexible sleeve to the pant leg.”
Claims 27 and 33 recite the same/corresponding limitations, are indefinite for at least the reason(s) discussed above, and will be likewise interpreted.
Claim 27 recites the limitation “wherein the insert directly attaches to fabric of the pant leg without fastening the flexible sleeve to the pant leg.” The limitation is indefinite, as it is unclear how the insert can attach to the pant leg without necessarily being fastened thereto. The Examiner notes that the common definition of “fasten” is “to attach,” “to make fast and secure,” “to fix firmly or securely,” or “to fix or set steadily” (see definitions 1a, 1b, 1c, and 2 of “fasten” via Merriam-Webster.com). As such, the recited limitations of “attach” and “fasten” are approximate synonyms with significant overlap, and the recited “attached but not fastened” configuration appears to be contradictory, absent further clarification. It is unclear what kind of “attachment” or “fastening” are included or excluded by the claim limitation “wherein the insert directly attaches to fabric of the pant leg without fastening the flexible sleeve to the pant leg,” and the metes and bounds of the claim limitation cannot be readily ascertained.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21, 24-30, 32-36, and 38, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US PG Pub 2017/0006941).
Regarding claim 18, Meyer discloses a garment (pants as shown in at least Fig. 2) comprising:
a pant leg (P); and 
a flexible sleeve (10) having an insert (20) attached to a surface of the flexible sleeve, wherein the flexible sleeve forms an opening (40) circumferentially enclosed by the flexible sleeve, wherein the insert is formed from a rigidity-enhancing material (see Fig. 1 and paragraphs 0015-0019, insert 20 is a semi-rigid portion or fabric), wherein an end of the pant leg extends through the opening such that the end of the pant leg is entirely circumferentially enclosed by the flexible sleeve (see Figs. 2-6 and paragraphs 0018-0024), wherein an end of the flexible sleeve is folded upwards over the end of the pant leg to form a pant cuff (see Figs. 2-6 and paragraphs 0018-0024, note that while the Figures depict flexible sleeve 10 on the outside of pant leg P, Meyers discloses in paragraph 0023 wherein flexible sleeve 10 may alternatively be applied on the inside of the pant leg P, such that an end of the flexible sleeve would be folded upwards over the end of the pant leg when the pant leg and flexible sleeve are folded, “to expose the sleeve of material 10”), wherein the insert directly attaches to fabric of the pant leg without alteration of the pant leg (see paragraphs 0003 and 0018-0024, insert 20 allows sleeve 10 to fit snugly around the pant leg and attach thereto without alterations or separate fasteners), and wherein a lower portion of the pant leg and the flexible sleeve are together folded upwards at least once to secure the flexible sleeve to the pant leg (see Figs. 3-6 and paragraphs 0009-0012 and 0018-0024, the pant leg and flexible sleeve are folded upwards “at least once, optionally twice, or more than twice” as described in at least paragraph 0021).

Regarding claim 19, Meyer further discloses wherein the flexible sleeve (10) is formed from a material that is less rigid than the rigidity-enhancing material of the insert (20; see paragraphs 0004 and 0015-0018).

	Regarding claim 20, Meyer further discloses wherein the pant cuff is retained in part due to the rigidity-enhancing material of the insert (20; see Figs. 2-6 and paragraphs 0004 and 0015-0018).

	Regarding claim 21, Meyer further discloses wherein the flexible sleeve (10) is removable (see paragraphs 0003, 0006, and 0018-0024; flexible sleeve 10 is removably attached to pant leg P via snug fit and folding, and is not attached using additional fasteners).

Regarding claim 24, Meyer further discloses wherein the insert (20) comprises a semi-rigid or rigid material (see paragraphs 0003 and 0015-0020).

Regarding claim 25, Meyer further discloses wherein the flexible sleeve (10) has a color that is different from a color of the pant leg (see paragraph 0016, Meyers discloses wherein sleeve 10 may be made in a color, style, or texture that contrasts with, i.e., is different from, the color/style/texture of the article of clothing to which the sleeve is applied).

Regarding claim 26, Meyer further discloses wherein the flexible sleeve (10) has a design that is different from a design of the pant leg (see paragraph 0016, Meyers discloses wherein sleeve 10 may be made in a color, style, or texture that contrasts with, i.e., is different from, the color/style/texture of the article of clothing to which the sleeve is applied).

Regarding claim 27, Meyer discloses a garment (pants as shown in at least Fig. 2) comprising:
a pant leg (P); and 
a flexible sleeve (10) having an insert (20) attached to a surface of the flexible sleeve, wherein the flexible sleeve forms an opening (40) circumferentially enclosed by the flexible sleeve, wherein the insert is formed from a rigidity-enhancing material (see Fig. 1 and paragraphs 0015-0019, insert 20 is a semi-rigid portion or fabric), wherein an end of the pant leg extends through the opening such that the end of the pant leg is entirely circumferentially enclosed by the flexible sleeve (see Figs. 2-6 and paragraphs 0018-0024), wherein an end of the flexible sleeve is folded upwards over the end of the pant leg to form a pant cuff (see Figs. 2-6 and paragraphs 0018-0024, note that while the Figures depict flexible sleeve 10 on the outside of pant leg P, Meyers discloses in paragraph 0023 wherein flexible sleeve 10 may alternatively be applied on the inside of the pant leg P, such that an end of the flexible sleeve would be folded upwards over the end of the pant leg when the pant leg and flexible sleeve are folded, “to expose the sleeve of material 10”), wherein the insert directly attaches to fabric of the pant leg without fastening the flexible sleeve to the pant leg (see paragraphs 0003 and 0018-0024, insert 20 allows sleeve 10 to fit snugly around the pant leg and attach thereto without alterations or separate fasteners; see also rejection under 35 USC 112(b) above), and wherein a lower portion of the pant leg and the flexible sleeve are together folded upwards at least once to secure the flexible sleeve to the pant leg (see Figs. 3-6 and paragraphs 0009-0012 and 0018-0024, the pant leg and flexible sleeve are folded upwards “at least once, optionally twice, or more than twice” as described in at least paragraph 0021).

Regarding claim 28, Meyer further discloses wherein the flexible sleeve (10) is formed from a material that is less rigid than the rigidity-enhancing material of the insert (20; see paragraphs 0004 and 0015-0018).

	Regarding claim 29, Meyer further discloses wherein the pant cuff is retained in part due to the rigidity-enhancing material of the insert (20; see Figs. 2-6 and paragraphs 0004 and 0015-0018).

	Regarding claim 30, Meyer further discloses wherein the flexible sleeve (10) is removable (see paragraphs 0003, 0006, and 0018-0024; flexible sleeve 10 is removably attached to pant leg P via snug fit and folding, and is not attached using additional fasteners).

Regarding claim 32, Meyer further discloses wherein the insert (20) comprises a semi-rigid or rigid material (see paragraphs 0003 and 0015-0020).

Regarding claim 33, Meyer discloses a garment (pants as shown in at least Fig. 2) comprising:
a pant leg (P); and 
a flexible sleeve (10) having an insert (20) attached to a surface of the flexible sleeve, wherein the flexible sleeve forms an opening (40) circumferentially enclosed by the flexible sleeve, wherein the insert is formed from a rigidity-enhancing material (see Fig. 1 and paragraphs 0015-0019, insert 20 is a semi-rigid portion or fabric), wherein an end of the pant leg extends through the opening such that the end of the pant leg is entirely circumferentially enclosed by the flexible sleeve (see Figs. 2-6 and paragraphs 0018-0024), wherein an end of the flexible sleeve is folded upwards over the end of the pant leg to form a pant cuff (see Figs. 2-6 and paragraphs 0018-0024, note that while the Figures depict flexible sleeve 10 on the outside of pant leg P, Meyers discloses in paragraph 0023 wherein flexible sleeve 10 may alternatively be applied on the inside of the pant leg P, such that an end of the flexible sleeve would be folded upwards over the end of the pant leg when the pant leg and flexible sleeve are folded, “to expose the sleeve of material 10”), wherein no fasteners are used to directly fasten the flexible sleeve to fabric of the pant leg (see paragraphs 0003 and 0018-0024, insert 20 allows sleeve 10 to fit snugly around the pant leg and attach thereto without alterations or separate fasteners), and wherein a lower portion of the pant leg and the flexible sleeve are together folded upwards at least once to secure the flexible sleeve to the pant leg (see Figs. 3-6 and paragraphs 0009-0012 and 0018-0024, the pant leg and flexible sleeve are folded upwards “at least once, optionally twice, or more than twice” as described in at least paragraph 0021).

Regarding claim 34, Meyer further discloses wherein the flexible sleeve (10) is formed from a material that is less rigid than the rigidity-enhancing material of the insert (20; see paragraphs 0004 and 0015-0018).

	Regarding claim 35, Meyer further discloses wherein the pant cuff is retained in part due to the rigidity-enhancing material of the insert (20; see Figs. 2-6 and paragraphs 0004 and 0015-0018).

	Regarding claim 36, Meyer further discloses wherein the flexible sleeve (10) is removable (see paragraphs 0003, 0006, and 0018-0024; flexible sleeve 10 is removably attached to pant leg P via snug fit and folding, and is not attached using additional fasteners).

Regarding claim 38, Meyer further discloses wherein the insert (20) comprises a semi-rigid or rigid material (see paragraphs 0003 and 0015-0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 31, and 37, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, as applied to claims 18, 27, and 33 above, in view of Powers et al. (herein Powers)(US PG Pub 2017/0006945).
Regarding claim 23, Meyer discloses the limitations of claim 18, as discussed above, but fails to specify wherein the insert comprises polyester. Meyer merely discloses wherein the insert may be a semi-rigid material or fabric (see paragraphs 0015-0018).
However, Powers teaches an accessory for attachment to clothing (see paragraphs 0002, 0008 and 0023-0027), wherein the accessory includes a decorative element (see paragraphs 0024-0025) and a semi-rigid insert (backing as described in paragraph 0026) for providing support to the decorative element, wherein the semi-rigid insert may comprise rubber, wool, vinyl, acrylic, cotton, polyester, or other supportive material known to be suitable for providing a supportive layer (see paragraph 0026). 
Therefore, based on Powers’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Meyers’ semi-rigid insert to comprise polyester, so as to provide support to the flexible sleeve, as such a material is known to be suitable for providing a supportive layer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 31, Meyer discloses the limitations of claim 27, as discussed above, but fails to specify wherein the insert comprises polyester. Meyer merely discloses wherein the insert may be a semi-rigid material or fabric (see paragraphs 0015-0018).
However, Powers teaches an accessory for attachment to clothing (see paragraphs 0002, 0008 and 0023-0027), wherein the accessory includes a decorative element (see paragraphs 0024-0025) and a semi-rigid insert (backing as described in paragraph 0026) for providing support to the decorative element, wherein the semi-rigid insert may comprise rubber, wool, vinyl, acrylic, cotton, polyester, or other supportive material known to be suitable for providing a supportive layer (see paragraph 0026). 
Therefore, based on Powers’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Meyers’ semi-rigid insert to comprise polyester, so as to provide support to the flexible sleeve, as such a material is known to be suitable for providing a supportive layer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 37, Meyer discloses the limitations of claim 33, as discussed above, but fails to specify wherein the insert comprises polyester. Meyer merely discloses wherein the insert may be a semi-rigid material or fabric (see paragraphs 0015-0018).
However, Powers teaches an accessory for attachment to clothing (see paragraphs 0002, 0008 and 0023-0027), wherein the accessory includes a decorative element (see paragraphs 0024-0025) and a semi-rigid insert (backing as described in paragraph 0026) for providing support to the decorative element, wherein the semi-rigid insert may comprise rubber, wool, vinyl, acrylic, cotton, polyester, or other supportive material known to be suitable for providing a supportive layer (see paragraph 0026). 
Therefore, based on Powers’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Meyers’ semi-rigid insert to comprise polyester, so as to provide support to the flexible sleeve, as such a material is known to be suitable for providing a supportive layer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732